Title: To Benjamin Franklin from Richard Bache: Two Letters, 9 November 1783
From: Bache, Richard
To: Franklin, Benjamin


          
            I.
            
              Dear & Hond: Sir
              Philadelphia Novr. 9th. 1783
            
            Permit me to introduce to you Mr. Rucker, who tho’ a native of England, has formerly resided in France; and having spent a few Months in this Country, I have had the pleasure of his acquaintance; and have formed a favorable opinion of him— I wish to recommend him to your notice & Civilities, as a Gentleman very deserving of them— I wrote to you & Benny per Capt. Barney who sailed this day with a fair Wind; I have put on board of him, the Seeds, Grafts, Apples & Nuts you wrote for, & wish them safe to your hands.
            I am ever Dear Sir Your affectionate Son.
            
              Rich: Bache
              Dr. Franklin.
            
          
          
            Addressed: His Excellency / Dr. Benjamin Franklin / at / Passy. / Favored by Mr. Rucker.
          
          
            II.
            
              Dear & Hond: Sir
              Philadelphia November 9th. 1783.
            
            This I hope will be handed you by my very particular & worthy Friend Mr. John Lardner, Son of the late Mr. Linford Lardner of this City— I take the liberty of introducing him, not

only as my particular Friend, but as a Gentleman highly deserving your notice & Esteem— Should he at any time require your advice in any matters, or your assistance in monied matters, you may rely on his faith & integrity— Your giving full Credence to this recommendation, will ever oblige Dear Sir Your affectionate Son
            
              Rich Bache
              Dr. Franklin
            
          
         
          Addressed: His Excellency / Dr. Benjamin Franklin / at / Passy / favored by Mr. Lardner.
        